Citation Nr: 0335787	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  95-29 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic skin disorder 
to include acne claimed as secondary to Agent Orange 
exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
April 1970 including service in Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) 
from Department of Veterans Affairs (VA) Waco Regional Office 
(RO) rating decisions which denied, in pertinent part, 
service connection for skin disorder, including acne.

This case was remanded by the Board in November 2000 for 
further evidentiary development.  Such development has now 
been completed satisfactorily, and the case is again before 
the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The record shows that the veteran's claim of service 
connection for skin disorder of upper body (claimed as acne 
of upper torso) was denied by RO rating decision in April 
1983, and was later denied by numerous subsequent rating 
decisions.  In the normal course of events, if an appeal from 
an RO rating decision is not perfected in a timely fashion, 
see 38 C.F.R. § 20.302, such rating decision becomes final 
and may only be reopened on the submission of new and 
material evidence.  See 38 U.S.C.A. §§ 5108, 7105.  In this 
case, however, the veteran filed timely notice of 
disagreement with the April 1983 rating decision denying, in 
pertinent part, service connection for acne of the torso (the 
notice of disagreement was received in May 1983).  Yet, a 
statement of the case addressing that matter had not been 
issued by the RO.  See 38 C.F.R. § 19.26.  Thus, the 
veteran's claim of service connection for chronic skin 
disorder including acne claimed as secondary to Agent Orange 
exposure was never finally disallowed and is not subject to 
"finality" review.  38 C.F.R. §§ 3.103(f), 3.160(c).


FINDING OF FACT

A skin disorder to include acne is not shown to be related to 
the veteran's active duty service or to Agent Orange 
exposure.


CONCLUSION OF LAW

A skin disorder to include acne was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West 2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony via video teleconference 
hearing before a the undersigned.  Further, he and his 
representative have been notified of the evidence needed to 
establish the benefit sought, and he has been advised in a 
November 2001 letter regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

The Board notes that the November 2001 VCAA notice sent to 
the veteran was deficient in one respect.  He was asked to 
respond within 30 days pursuant to 38 C.F.R. § 3.159(b)(1).  
That provision was recently held invalid, and claimants are 
entitled to a one-year response period.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  Based on the foregoing analysis, 
however, the Board is of the impression that a remand for 
amended notice is not necessary.  Most saliently, 
approximately two years have elapsed since VCAA notice was 
sent to the veteran.  As a result, he has been afforded more 
than ample time in which to submit evidence to substantiate 
his claim.  The Board notes that he has not submitted any 
private medical records or other evidence, and he has claimed 
that dermatologic treatment has taken place exclusively at VA 
facilities.  VA treatment records are already present within 
the claims file.  VCAA does not require that VA provide 
assistance if no reasonable possibility exists that such 
assistance would aid the veteran in substantiating his claim.  
38 U.S.C.A. § 5103A(a)(2).  In view of all that has already 
been done to assist the veteran in this regard, there is no 
reasonable possibility that any further assistance would be 
of any use.  Thus, no remand for corrected notice is 
required.  See also Soyini, supra; Sabonis supra.  



Factual Background 

The November 1966 enlistment medical examination report 
reflected no skin abnormalities.  Likewise, on April 1970 
separation medical examination, no skin abnormalities were 
noted.  On the corresponding report of medical history, the 
veteran denied adverse skin symptomatology.

Service medical records indicated diagnoses of ringworm and 
boils.

By December 1970 rating decision, the RO granted service 
connection for dermatophytosis of the feet.  

In February 1983, the veteran filed a claim of service 
connection for a skin condition affecting the upper torso.  

On March 1983 VA medical examination, the veteran stated that 
his upper torso skin condition began during service in 
Vietnam.  According to him, it initially manifested as acne.  
Subsequently, some lesions turned into boils.  He indicated 
that he still suffered from similar cysts.  The examiner 
noted nine small reddish spot on the back.  Some areas of the 
upper arms and lower torso showed scattered slightly red 
pinpoint spots with no flaking or induration.  The examiner 
diagnosed tinea pedis and onychomycosis bilaterally and 
minimal residuals of back acne.

A November 1984 VA progress note reflected complaints of skin 
lesions on the arms, scalp, and back of the neck.  The 
veteran stated that these lesions initially manifested in 
Vietnam.  

A February 1985 VA progress note reflected well-controlled 
pustules on the veteran's scalp.  The back, however, was 
still erupting.

June 1993 VA medical records indicate that the veteran had a 
history of acne keloidalis nuchi and keratosis pilaris 
involving primarily the upper arms, low back, and buttocks.  
Physical examination revealed remarkable improvement in the 
inflammatory lesions on the occipital scalp and marked 
reduction in inflammation of the papules developing on the 
upper arms.  The diagnosis was acne keloidalis nuchi and 
improving keratosis pilaris.

By April 1994 rating decision, the RO denied service 
connection for acne condition with skin rash secondary to 
herbicide exposure.

In September 2000, the veteran testified via video 
teleconference before the undersigned that he did not suffer 
from an acne condition before service.  He indicated that he 
began to experience skin eruptions on the head, neck, and 
back when he returned from Vietnam.  Subsequently, he stated 
that he began to suffer from acne on his face and upper 
torso.  The veteran stated that he began to receive treatment 
for his skin symptomatology in 1973 or 1974 and that he had 
been using medication ever since.  

A March 2002 VA progress note reflected that the veteran had 
a history of removal of several cystic lesions from the back.  
His acne condition was said to be "under control."  

On May 2002 VA dermatologic examination, the veteran 
complained of a history of acne eruptions on the scalp, neck, 
back, chest, and upper arms.  He stated that these symptoms 
began in service but that he did not seek treatment at that 
time.  He also had a history eczematous dermatitis.  
Objective findings revealed a one-centimeter by one-
centimeter subcutaneous cyst on the mid back.  No active acne 
eruption could be perceived on the back, chest, face, or 
scalp.  There was mild thickening and discoloration of the 
toenails with whitish debris in the toe webs.  No suspicious 
lesions or other specific skin condition could be detected.  
The examiner diagnosed tinea pedis, onychomycosis, a history 
of acne, a cyst on the back, and scars on the back.

On November 2002 VA medical examination, the examiner noted a 
one-centimeter by one-centimeter subcutaneous cyst on the mid 
back.  There was no active acne eruption on the back, chest, 
face, or scalp.  There was mild thickening and discoloration 
of the toenails with whitish debris in the toe webs.  No 
suspicious lesions or specific skin condition could be 
discerned.  There was no active eczematous eruption.  The 
examiner diagnosed tinea versicolor, tinea pedis, 
onychomycosis, a history of acne, a cyst on the back, and 
scars on the back.  The examiner opined that the veteran's 
skin problems were unrelated to Agent Orange exposure.  

A May 2003 VA progress note reflected an infected cyst on the 
middle back surrounded by several papulo-nodular lesions and 
some pustular lesions scattered on the back.  The impression 
was of an infected cyst.  The cyst was drained.  

Law and Regulations 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  In the case of such a 
veteran, service connection will be presumed for certain 
specified diseases, including chloracne or other acneform 
disease consistent with chloracne, when such skin condition 
is manifest to a compensable degree within one year after the 
veteran's last herbicide exposure in Vietnam.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b) (West 2003); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2003).  When the 
positive and negative evidence relating to a veteran's claim 
are in approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.

Analysis

The veteran is not entitled to presumptive service connection 
for a skin disorder based on Agent Orange exposure as he has 
not been diagnosed with chloracne or other acneform disease 
consistent with chloracne.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  A review of the evidence, moreover, 
does not reflect that he is entitled to direct service 
connection for his skin disability to include acne.  
38 C.F.R. § 3.303.  On May and November 2002 VA dermatologic 
examinations, no acne or other relevant skin disability was 
found.  In the absence of a present disability, service 
connection cannot be granted.  Gilpin, supra.  Assuming 
arguendo that acne or other relevant skin disability was to 
recur, as it appears to have in May 2003, service connection 
would not be warranted as the VA examiner opined that the 
veteran's skin disabilities were not related to Agent Orange 
exposure, and there is no credible indication that these 
dermatologic manifestations are otherwise related to service.  
In the absence of evidence of a relationship between a 
present disability and service, service connection cannot be 
granted.  38 C.F.R. § 3.303.

The Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1994).  Consequently, while the 
veteran is competent to provide evidentiary assertions, 
including testimony regarding his skin condition, he is not 
competent to opine to an etiologic relationship between his 
skin disorder and his period of military service, as this is 
a question requiring medical expertise.  Espiritu, supra.

The Board notes that tinea pedis and onychomycosis have been 
recently diagnosed.  The veteran is already receiving 
compensation for a skin condition of the feet.  As such, 
dermatologic findings related to the feet are not relevant to 
the present discussion.  Applicable law and regulations do 
not permit claimants to be compensated twice for the same 
symptomatology.  38 C.F.R. § 4.14 (2003).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to comprehensive VA 
dermatologic examinations in May and November 2002, no 
relationship between any skin disabilities and service was 
found.  There is no probative medical evidence to the 
contrary.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C. 
§ 5107.


ORDER

Service connection for a skin disorder to include acne is 
denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



